     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
 6   MYRNA KAWAKAMI
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                 )
11                                             )       No. 2:19-CR-0067 TLN
                                               )
12         Plaintiff,                          )       AMENDED
                                               )       STIPULATION AND ORDER
13
     v.                                        )       CONTINUING THE STATUS
                                               )       CONFERENCE TO DECEMBER 5, 2019,
14                                             )       AT 9:30 A.M.
     MYRNA KAWAKAMI,                           )
15                                             )
                                               )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
21

22                                        STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendant, MYRNA
24   KAWAKAMI, by and through her undersigned defense counsel, and the United States
25   of America, by and through its counsel, MIRA CHERNICK, Assistant U.S. Attorney,
26   that the status conference presently set for October 17, 2019, should be continued to
27   December 5, 2019, at 9:30 a.m., and that time under the Speedy Trial Act should be
28   excluded from between those dates.


     STIPULATION AND ORDER                         1
 1          The reasons for the continuance are that the defense is still reviewing discovery
 2   already provided. It has become necessary for the defense to retain an expert to extract
 3   electronic discovery provided from the defendant’s electronic devices so that it can be
 4   examined. Defense counsel needs more time to review the extensive discovery, conduct
 5   investigation, and otherwise prepare for trial.    The continuance is also necessary to
 6   ensure continuity of counsel. Accordingly, the time between October 17, 2019, and
 7   December 5, 2019, inclusive, should be excluded from the Speedy Trial calculation
 8   pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4
 9   for defense preparation. The parties stipulate that the ends of justice served by granting
10   this continuance outweigh the best interests of the public and the defendant in a speedy
11   trial. 18 U.S.C. §3161(h)(7)(A).
12

13   Dated: October 1, 2019                                  U.S. ATTORNEY
14
                                                       by:   /s/ David D. Fischer for
15                                                           MIRA CHERNICK
                                                             Assistant U.S. Attorney
16
                                                             Attorney for Plaintiff
17

18

19   Dated: October 1, 2019                                  /s/ David D. Fischer
                                                             DAVID D. FISCHER
20                                                           Attorney for Defendant
21                                                           MYRNA KAWAKAMI

22
                                            ORDER
23

24
     IT IS SO FOUND AND ORDERED this 2nd day of October, 2019.
25

26

27

28
                                                             Troy L. Nunley
                                                             United States District Judge

     STIPULATION AND ORDER                        2
